Citation Nr: 1114200	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  06-14 180A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a rating greater than 10 percent disabling for asbestosis prior to March 10, 2010.

2.  Entitlement to a rating greater than 10 percent disabling for asbestosis beginning March 10, 2010.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel



INTRODUCTION

The Veteran served on active duty from October 1958 to July 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.


FINDINGS OF FACT

1.  Prior to March 10, 2010, the Veteran's asbestosis was manifested by a Forced Vital Capacity (FVC) measurement of 77.2 percent of predicted, at worst.  

2.  Beginning March 10, 2010, the Veteran's asbestosis is manifested by an FVC measurement of 79 percent of predicted, and a Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 48 percent of predicted.  


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 10 percent for asbestosis prior to March 10, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6833 (2010).

2.  The criteria for a 60 percent rating, but no greater, for asbestosis beginning March 10, 2010, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6833 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  A November 2004 letter satisfied the duty to notify provisions with respect to the underlying claim for service connection.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

For initial rating claims, where service connection has been granted and the initial rating has been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect as to notice is non-prejudicial.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008) (where a claim has been substantiated after the enactment of the Veterans Claims Assistance Act, the appellant bears the burden of demonstrating any prejudice from defective notice with respect to any downstream elements).  Although the Veteran was not notified of regulations pertinent to the establishment of an effective date and of the disability rating with respect to his claim for increase, because the weight of the evidence is against ratings in excess of those assigned by this decision, he has not been prejudiced by this lack of notice.  Dingess, 19 Vet. App. at 486.

The Veteran's service treatment records and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  VA examinations were conducted in April 2005 and March 2010; the latter examination was conducted partially in response to the Veteran's August 2007 assertion that the April 2005 VA examination was not adequate for rating purposes.  See 38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Veteran's representative also indicated in her March 2011 submission that the Veteran believed both examinations were inadequate.  Review of those examination reports reveals that in both examinations, a complete pulmonary function testing battery was completed and chest x-rays were taken; the Veteran was given a through physical examination and questioned about the effect of his asbestosis on work and activities of daily living.  On this basis, the Board finds that the examinations were adequate for rating purposes.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2010); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  In all claims for increase, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection for asbestosis was granted in the May 2005 rating decision, and an initial 10 percent disabling rating assigned, effective September 24, 2004, under rating criteria set forth in 38 C.F.R. § 4.97, Diagnostic Code 6833.

Diagnostic Code 6833 assigns a 10 percent disability rating where Forced Vital Capacity (FVC) is found to be 75 to 80 percent of predicted, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 66 to 80 percent of predicted.  Id.  A 30 percent rating requires FVC to be of 65 to 74 percent of predicted, or a DLCO (SB) of 56 to 65 percent of predicted.  Id.  

A 60 percent evaluation requires FVC of 50 to 64 percent of predicted, or; DLCO (SB) of 40 to 55 percent of predicted, or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  Id.  The maximum 100 percent evaluation requires demonstrated evidence of an FVC of less than 50 percent of predicted, or; DLCO (SB) of less than 40 percent of predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiac or respiratory limitation, or; cor pulmonale (right heart failure) or pulmonary hypertension, or; outpatient oxygen therapy.  Id.  Post-bronchodilator results are used in applying the results of pulmonary function tests to the rating criteria.  See 38 C.F.R. § 4.96 (d) (5).  

The level of impairment associated with the Veteran's service-connected asbestosis has increased in severity over the course of the appeal period.  Therefore, staged ratings are required.  See Hart, 21 Vet. App. at 509.

Pulmonary function tests taken in September 2004 showed an FVC of 40 percent of predicted; DLCO (SB) was not tested.  However, the cardiologist noted that the test results could not be accurately interpreted because the Veteran's performance on the tests was poor.  Thus, the Board finds that they are not probative for rating purposes.

At the April 2005 VA respiratory examination, FVC was to 77.2 percent of predicted; DLCO (SB) was not tested.  At a December 2005 private outpatient visit, pulmonary function tests showed FVC was to 73 percent of predicted; DLCO (SB) was not tested.  Pulmonary function tests taken at a November 2007 VA consult showed FVC to be 79 percent of predicted; DLCO (SB) was not tested.  Because the results from the September 2004 pulmonary function testing was not considered reliable for rating purposes, and the remaining test results did not show a result of FVC less than 75 percent of predicted, or a DLCO (SB) less than 66 percent of predicted, at any time before March 10, 2010, the evidence does not support greater than a 10 percent rating prior to that date.

At the March 2010 VA respiratory examination, FVC was to 79 percent of predicted; DLCO (SB) was to 48 percent of predicted.  The examiner noted that the reduced DLCO suggested concurrent pulmonary vascular disease, but a diagnosis of pulmonary hypertension was not made at that examination, and is not otherwise of record.  The March 2010 pulmonary function tests are the most recent results of record.

The examination report did not indicate to what degree the reduced DLCO (SB) result was affected by the asbestosis.  It also noted that the Veteran had evidence of both asbestosis and chronic obstructive pulmonary disease (COPD), the effects of which could not be determined out of the total respiratory disability.  Because there is no way to differentiate what part of the respiratory function was reduced due to asbestosis, to COPD, or to a potential pulmonary vascular disability, the reduced DLCO (SB) score must be considered as having resulted from the Veteran's service-connected asbestosis.  Mittleider v. West, 11 Vet. App. 181 (1998) (holding that where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, all symptoms must be attributed to the Veteran's service-connected disability).  On that basis, the criteria for a 60 percent rating beginning March 10, 2010 have been met.  


The evidence of record dated beginning March 10, 2010, does not show FVC less than 50 percent of predicted, or DLCO (SB) less than 40 percent of predicted.  Nor does the evidence show the required maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiac or respiratory limitation, a requirement for outpatient oxygen therapy, or a diagnosis of cor pulmonale or pulmonary hypertension.  38 C.F.R. § 4.97, Diagnostic Code 6833.  On this basis, the maximum 100 percent rating is not for assignment beginning March 10, 2010.  

Consideration has been given regarding whether the assigned schedular ratings are inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2010).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The assigned schedular ratings are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected asbestosis, but the medical evidence reflects that those symptoms are not present in this case.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's disabilities.  He has not required hospitalization, and marked interference of employment has not been shown.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.

The preponderance of the evidence is against the assignment of a rating greater than 10 percent prior to March 10, 2010, or greater than 60 percent beginning March 10, 2010.  There is no doubt to be resolved, and ratings in excess of those assigned by this decision are not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating greater than 10 percent disabling for asbestosis, prior to March 10, 2010, is denied.

A 60 percent rating, but no greater, for asbestosis beginning March 10, 2010, is granted.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


